DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 19-25 and 33 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2, 10, 19-20 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 4, 6, 9 and 18-19 and 20 of U.S. Patent No. 10733784, hereinafter the ’84 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1-2, 10, 19-20 and 22 which are not explicitly recited in claims 1, 3 and 4, 6, 9 and 18-19 and 20 of the ’84 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.

While the features of an apparatus/system may be recited either functionally or structurally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus/system from a prior art if the prior art method or apparatus/system teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘84 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed 
Claims 19 and 20 of the instant application relates to a method and has substantially the same technical features as those of claims 1 and 2. Accordingly, claims 19 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the combination of claims 9 and 18-19 of the ’84 patent for the same reasoning as set forth above for claims 1 and 2. 
Likewise, Claim 20 relates to a non-transitory computer-readable medium and has substantially the same technical features as those of claim 1. Accordingly, claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10509553, hereinafter the ’53 patent for the same reasoning as in claim 1. 
The features of claim 10 of the instant application are each met by the features found in claim 6 of the ‘84 patent. 
The features of claim 22 of the instant application are each met by the features found in claim 20 of the ‘84 patent. 

Allowable Subject Matter
4.	 Claims 1-10, 19-25 and 33 would be allowed upon the filing of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections above, because the prior art of record (see citation below) does not appear to teach an apparatus and method for processing radio frequency multiplexed cell images by receiving an input data stream from a particle analyzer, wherein the input data stream comprises a 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feder et al. (US 20160110168) discloses receiving a specification for an image processing pipeline, including multiple filters, based on configuration settings associated with a user interface of a viewer application; and using a GPU to process a large amount of data in parallel, by means of the filters, for each pixel in the image, thereby performing the operation much faster than if each pixel of the image was processed serially, wherein each filter is implemented as a fragment shader, configured to execute as a multi-threaded program where each thread generates one pixel of the resulting image. For example, in one embodiment, a blur function will compute a filtered pixel value for each pixel in the image based on a number of pixel values surrounding that particular pixel. These filters may be implemented by creating what is referred to as a shader program, or more specifically, a pixel or fragment shader program. See paragraphs 124-126 in light of paragraphs 117-119.
. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/10/2021